*1005Motion for leave to appeal by Thurcon Properties, Ltd., dismissed upon the ground that as to it the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion by Harold Thurman, insofar as it seeks leave to appeal from those parts of the Appellate Division order that dismissed the appeal from Supreme Court’s order denying reargument and affirmed that portion of the Supreme Court’s order denying the motion to join the estate of Patrick J. Consalvas as a party, dismissed upon the ground that those portions of the order do not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.